PROVOSTY, J.
The two accused, Israel Parker and John Braxton, were jointly indicted and tried for murder, were convicted of manslaughter, and sentenced to a term of not less than five and not more than ten years at hard labor.
They agreed to make a common defense, and employed the law firms of Cunningham & Gunter and Breazeale & Breazeale.
On May 28th, the trial was fixed for June 14th. The learned trial judge says that this date was adopted at the request of the junior counsel, Mr. Gunter,. as being a time when the leading counsel in the case, Mr. Cunningham, who was member of the state Senate and attending a session of that body in Baton Rouge, could be present. On the 14th, a motion for a continuance was filed, because of the absence of Mr. Cunningham. *213It was overruled, and the case was reassigned for the next day, the 15th. On the latter day, a continuance was again applied for. on the same ground of the absence of Mr. Cunningham, and was supported by a telegram from him stating that because of an important committee meeting he was unable to absent himself from his legislative duties for attending the trial. The learned trial judge says that the reassignment to the 15th was made on the statement of Mr. Gunter that the Legislature would adjourn over from Friday, the 14th, to Monday, the 17th, and Mr. Cunningham would be able to attend the trial on the 15th; and that, moreover, the counsel present were amply able to represent the accused.
As Mr. Cunningham was the leading counsel in the case, his absence because of his legislative duties was peremptory ground for a continuance. Act 196, p. 3S3, of 1912. That act amended the law upon which the decision in the case of State v. Richard, 127 La. 413, 53 South. 737, relied on by state, was founded.
The judgment and verdict are set aside, and the ease is remanded for trial.